NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted March 19, 2008*
                                    Decided March 19, 2008

                                             Before

                            FRANK H. EASTERBROOK, Chief Judge

                           KENNETH F. RIPPLE, Circuit Judge        

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐1087

FAZAL KARIM,                                          Petition for Review of an Order of the
     Petitioner,                                      Board of Immigration Appeals

       v.                                             No. A95‐925‐153

MICHAEL B. MUKASEY, 
Attorney General of the United States,
      Respondent.

                                           O R D E R

       Fazal Karim was born in Kolkata, India, but acquired Pakistani citizenship when his
family moved there in 1948.  Through his employment with several international
companies, he traveled extensively throughout the 1970s and 1980s and lived outside
Pakistan for extended periods.  Karim has maintained a residence in Karachi since 1986, and


       *
        After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED.
R. APP. P. 34(a)(2).
No. 07‐1087                                                                               Page 2

runs his own leather and textiles business.  This enterprise brought him to the United States
four times on nonimmigrant visas, and after he last entered in 1997, he simply stayed after
his visa expired in January 2000.  The Department of Homeland Security discovered
Karim’s presence in early 2003 and commenced removal proceedings.  Karim then hired
counsel and in January 2004 applied for asylum and withholding of removal based on
nationality, political opinion, and social group.  

         Karim explained at his removal hearing that he did not experience any
discrimination until 1971 when a new national dress code forced him to publicly reveal his
Indian heritage.  After that, he said, thieves stole his cars in 1989 and 1992, a mugger
grabbed his briefcase in 1993, Pakistani police forcibly entered his home in 1995 and
searched for a suspect they thought he was hiding, and a passing car nearly hit him on a
Karachi street in 1997.  Karim asserted that these incidents were tied to his ethnicity, but he
never saw the car thieves and barely got a glance at the motorist or the assailant who took
his briefcase.  And he was not arrested or harmed by the police.  His concern about
returning to Pakistan, in fact, is not based upon his Indian heritage but his fear that anti‐
American extremists will target him because of his pro‐American sentiments and business
ties to the United States.

         The immigration judge first concluded that Karim’s asylum application was barred
because he filed it outside the one‐year time limit.  See 8 U.S.C. § 1158(a)(2)(B); 8 C.F.R.
§ 208.4(a)(2).  The IJ rejected Karim’s contention that “changed circumstances”——the
increasing radicalism in Pakistan stoked by official support for American efforts to combat
terrorism after September 11, 2001——should excuse his untimely filing.  The IJ reasoned
that an asylum applicant still must file within a reasonable time, even given changed
circumstances, but Karim had not explained why he waited until 2004 to act.  See 8 U.S.C.
§ 1158(a)(2)(D); 8 C.F.R. § 208.4(a)(4).  The IJ then rejected Karim’s application for
withholding, which was not subject to any filing deadline.  See 8 U.S.C. § 1231(b)(3)(A);
Zheng v. Gonzales, 409 F.3d 804, 808 (7th Cir. 2005).  The IJ concluded that none of the
incidents Karim described constituted persecution, and so there was no presumption that
his life or freedom would be threatened in the future.  See 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R.
§ 208.16(b)(1)(i).  And, the IJ added, the evidence did not otherwise establish that Karim
faces a clear probability of persecution in Pakistan.  The Board of Immigration Appeals
affirmed the IJ’s decision.

         In this court Karim makes no argument that would invoke our narrow jurisdiction to
address questions about the timeliness of his asylum application.  See 8 U.S.C. § 1158(a)(2),
(a)(3); Jiménez Viracacha v. Mukasey, 2008 WL 553613, *3 (7th Cir. Mar. 3, 2008); Pavlyk v.
Gonzales, 469 F.3d 1082, 1086 (7th Cir. 2006).  Nor does he address the IJ’s resolution of his
claim for withholding of removal.  Although he is now pro se, Karim still was obligated to
No. 07‐1087                                                                                Page 3

address the IJ’s analysis and point out areas of disagreement.  See Anderson v. Hardman, 241
F.3d 544, 545 (7th Cir. 2001), United States v. Lanzotti, 205 F.3d 951, 957 (7th Cir. 2001).  And
since his two‐page brief does not even mention the IJ’s decision, he has waived any
contention that he might have made.  See United States v. Kumpf, 438 F.3d 785, 791‐29 (7th
Cir. 2006); Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998).  Our own review
has disclosed no error that would change the result of the IJ’s decision, and thus Karim’s
petition for review is 

                                                                                       DENIED.